t c memo united_states tax_court valdy olender petitioner v commissioner of internal revenue respondent docket nos 1082-06l 21969-06l filed date valdy olender pro_se lauren b epstein for respondent memorandum opinion swift judge these consolidated matters are before us under rule on respondent’s motion for summary_judgment unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure respondent moves for summary_judgment as to petitioner’s challenges to respondent’s lien filing and proposed levy relating to petitioner and his wife’s outstanding federal_income_tax liability for in the approximate total amount of dollar_figure petitioner objects to respondent’s motion for summary_judgment and contends that respondent failed to assess petitioner and his wife’s federal_income_tax liability within the assessment_period of limitations set out in sec_6501 petitioner also challenges generally the amount of his and his wife’s federal_income_tax liability as determined by respondent for the reasons stated we will grant respondent’s motion for summary_judgment background the facts set forth below are established in the pleadings moving papers responses thereto and attachments in petitioner and his wife received wages in the approximate total amount of dollar_figure on date petitioner and his wife filed with respondent a joint federal_income_tax return reporting zero in wages and zero for their taxable_income which respondent treated as a valid_return for filing purposes on date and after an audit of petitioner and his wife’s federal_income_tax return respondent did not charge petitioner and his wife with the above dollar_figure in wage income but respondent did determine a deficiency in petitioner and his wife’s federal_income_tax of dollar_figure respondent timely mailed to petitioner and his wife and they received a notice_of_deficiency first notice_of_deficiency for this additional dollar_figure neither petitioner nor his wife filed a petition in this court with regard to the first notice_of_deficiency and on date respondent assessed against petitioner and his wife the dollar_figure on date respondent mailed to petitioner and his wife a second notice_of_deficiency which they received in the second notice_of_deficiency respondent charged petitioner and his wife with the dollar_figure in wage income which petitioner and his wife had omitted from their joint federal_income_tax return and which respondent had not included in the first notice_of_deficiency resulting in an additional dollar_figure deficiency in petitioner and his wife’s federal income taxes for neither petitioner nor his wife filed a petition in this court with regard to the second notice_of_deficiency and on date respondent assessed against petitioner and his wife the dollar_figure on date respondent timely mailed to petitioner and his wife a notice_of_federal_tax_lien relating to the date assessment on date petitioner requested an appeals_office collection hearing relating thereto in connection with this hearing petitioner did not provide respondent with the financial information which respondent requested petitioner did challenge the assessment as untimely on date respondent’s appeals_office mailed to petitioner and his wife a notice_of_determination sustaining respondent’s lien filing against them on date petitioner filed with this court his petition challenging respondent’s determination sustaining respondent’s lien filing on date respondent timely mailed to petitioner and his wife a final notice_of_intent_to_levy relating to the date assessment on date petitioner requested an appeals_office hearing relating to respondent’s proposed levy in connection with this hearing petitioner submitted to respondent’s appeals_office limited financial information on date respondent’s appeals_office mailed to petitioner and his wife a notice_of_determination sustaining respondent’s proposed levy on date petitioner filed with this court his petition challenging respondent’s appeals office’s determination sustaining respondent’s levy discussion petitioner contends that respondent’s date assessment of petitioner’s federal_income_tax liability was not made within the assessment_period of limitations prescribed by sec_6501 a taxpayer’s contention however that an assessment_period of limitations lapsed before the commissioner made an assessment against the taxpayer constitutes a challenge to the underlying tax_liability in a collection case under sec_6320 or sec_6330 a taxpayer is not permitted to challenge his underlying federal_income_tax liability if he or she had a prior opportunity to do so 119_tc_140 hoffenberg v commissioner tcmemo_2008_139 n see also 117_tc_127 macelvain v commissioner tcmemo_2000_320 upon receipt of respondent’s first and second notices of deficiency petitioner had the opportunity to challenge his wife’s joint federal_income_tax liability petitioner did not file a petition in this court within the 90-day period prescribed by sec_6213 petitioner is now barred in this case from challenging his and his wife’s joint federal_income_tax liability for and from raising any issue as to the timeliness of respondent’s assessment generally under sec_6501 the commissioner ha sec_3 years from the time a taxpayer files a federal_income_tax return to assess a deficiency petitioners’ joint federal_income_tax return--which respondent treated as a valid return--was filed date and the 3-year period for assessment would have expired on date sec_6503 however provides that the running of the 3-year assessment_period of limitations under sec_6501 will be suspended for the period during which the secretary is prohibited from making the assessment and for days thereafter and sec_6213 provides that after the commissioner mails a notice_of_deficiency to a taxpayer no assessment of the tax_deficiency shall be made during the 90-day period during which the taxpayer may file a petition in this court accordingly under sec_6213 respondent was barred from making any assessment for each of the 90-day periods immediately following respondent’s mailing to petitioner of the first and the second notices of deficiency dated date and date respectively thus under sec_6503 the running of the 3-year assessment_period of limitations was suspended for days plus an additional days respondent’s two notices of deficiency resulted in a total 300-day extension in the assessment_period of limitations running against respondent and in favor of petitioner and his wife relating to their federal income taxes this 300-day extension established a lapse date for the assessment_period of limitations that is applicable to this case of date respondent’s date assessment falls well within this extended period of limitations petitioner raises several other vague grounds for challenging respondent’s appeals office’s determination sustaining respondent’s lien filing and proposed levy petitioner contends that he did not receive fair appeals_office hearings and that he was denied an installment_plan for payment of his federal income taxes summary_judgment is proper where there remains no genuine issue of material fact and where the moving party is entitled to judgment as a matter of law 122_tc_184 in a collection action where the taxpayer’s tax_liability is not at issue we review the appropriateness of the commissioner’s determination for abuse_of_discretion 114_tc_604 114_tc_176 in connection with petitioner’s first appeals_office hearing petitioner failed to submit financial information and 1date plu sec_3 years plus days fell on date 2we note that where a taxpayer raises a reasonable dispute regarding an item_of_income which a third-party payor reported to the commissioner on an information_return and where the taxpayer fully cooperates with the commissioner the burden of production as to the income shifts to the commissioner sec_6201 petitioner however has not raised any such dispute and would be precluded from doing so under sec_6330 and sec_6201 presents no barrier to our granting summary_judgment failed to request collection alternatives in connection with petitioner’s first and second appeals_office hearings petitioner has not alleged any specific facts showing there is a genuine issue as to whether respondent’s appeals_office abused its discretion in sustaining respondent’s lien filing and proposed levy action see rule d 477_us_317 on the record before us and as a matter of law we conclude that respondent’s appeals office’s determination sustaining respondent’s lien filing and proposed levy was not an abuse_of_discretion for the reasons stated we shall grant respondent’s motion for summary_judgment an appropriate order and decisions will be entered
